Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Stephen M. Robins, M.D., P.A.,
(PTAN: 0435000001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-852
Decision No. CR3769
Date: April 8, 2015
DECISION

Petitioner, Stephen M. Robins, M.D., P.A., submitted an application to revalidate his
enrollment in the Medicare program as a supplier of durable medical equipment,
prosthetics, orthotics, and supplies (DMEPOS). With his application, Petitioner
requested a hardship exception from paying the 2013 application fee of $532. The
Centers for Medicare & Medicaid Services (CMS) denied Petitioner’s request, and
Petitioner appealed. I affirm CMS’s determination finding CMS had a legitimate basis to
deny Petitioner’s request because Petitioner has not proven an applicable hardship to
qualify for the fee exception.

I. Background and Procedural History

Petitioner is a licensed optician and a supplier of DMEPOS in Boynton Beach, Florida,
who does business as “Boynton Optics.” CMS Exhibit (Ex.) 3 at 6, 13, 15, 16. Petitioner
was enrolled in the Medicare program as a supplier of DMEPOS for contact lenses,
eyeglasses, and prosthetic cataract lenses. CMS Ex. 3 at 16. The National Supplier
Clearinghouse of Palmetto GBA (NSC) serves as the Medicare contractor that processes
enrollment applications for suppliers of DMEPOS. In 2013, NSC requested Petitioner to
revalidate his enrollment as a DMEPOS supplier in the Medicare program. CMS Ex. 2.
The NSC revalidation request advised Petitioner of the $532 revalidation fee but also
advised that he could alternatively submit a request if he believed he qualified for a
hardship exception waiver. CMS Ex. 2 at 2. On October 21, 2013, Petitioner submitted a
revalidation application, CMS Form 8558, with a letter requesting a hardship exception
to the requirement to pay the $532 application fee. CMS Ex. 3. Petitioner stated that his
annual sales for the post-operative cataract surgical eyeglasses he provided to patients
were “very small,” and that “no profit for them is generated after expenses.” CMS Ex. 3
at 1. Petitioner explained that the optical section of his practice is provided only as an
accommodation for his elderly patients, and given the “annual sales are only a few
thousand dollars,” he maintained “the revalidation fee is a burden.” CMS Ex. 3 at 1.
Petitioner attached financial documentation including income data for 2012 and for the
first two and a half quarters of 2013 (through August 7, 2013) outlining the sales and
expenses incurred by the optical section of his business. CMS Ex. 3 at 2-5.

NSC notified Petitioner on November 20, 2013, that it was denying his request for a
ardship exception. CMS Ex. 4. NSC cited Chapter 15 of the Medicare Provider
Integrity Manual (PIM),' which addresses the criteria for determining a hardship
exception and advised Petitioner that he had not presented a strong argument with
“comprehensive documentation” to support his request for a hardship exception. CMS
Ex. 4; PIM, ch. 15, § 15.19.1.C. NSC further advised Petitioner that he could request
reconsideration of the denial. CMS Ex. 4.

On December 23, 2013, Petitioner requested reconsideration and provided additional
financial documentation for 2013 with his request. CMS Ex. 5. NSC received
Petitioner’s request on December 30, 2013. CMS Ex. | at 1. A hearing officer notified
Petitioner, by letter dated January 24, 2014, that on reconsideration the hearing officer
considered all of the documentation available in the case file, and Petitioner did not meet
the requirements for a hardship exception from the application fee. CMS Ex. 1.

Petitioner filed a timely appeal for an administrative law judge determination, and I was
assigned this case. Following the issuance of my Acknowledgment and Pre-Hearing
Order (Order), CMS moved for summary judgment and filed a supporting brief

(CMS Br.) with five exhibits (CMS Exs. 1-5). My Order required the parties to provide
comprehensive pre-hearing exchanges, including a brief addressing all issues of law and
fact and any motion for summary judgment the party might make. In accordance with
my Order, I construe CMS’s motion for summary judgment as its pre-hearing brief.
Petitioner submitted his pre-hearing brief and opposition to CMS’s motion for

summary judgment (P. Br.) with one exhibit, Petitioner Exhibit (P. Ex.) 1. CMS filed

' Although the NSC letter cited to section “15.9.1C” of the PIM as support for its denial
of Petitioner’s request, the reference is a typographical error, and it appears that NSC
intended to cite to section “15.19.1C.” of the PIM, which contains the language NSC
referenced in its letter. CMS Ex. 4.
a reply brief (CMS Reply) and an objection to P. Ex. 1. Petitioner then filed a sur-reply
(P. Sur-reply).

Absent any objection, I admit CMS Exs. 1-5 into the record. For the reasons discussed in
my finding below, I also admit P. Ex. 1 into the record. Neither party requested the
opportunity to cross-examine any direct witness testimony, which I directed to be
submitted with a party’s pre-hearing exchange by sworn affidavit or declaration;
therefore, in accordance with my Order, a hearing in this matter is not necessary. Order
at § 10. I issue this decision on the full merits of the written record.

II. Background Law

The Patient Protection and Affordable Care Act of 2010, in relevant part, required
DMEPOS suppliers to pay an application fee when they revalidate their Medicare
enrollments. Social Security Act (Act) § 1866(j)(2)(C)(i) (42 U.S.C.

§ 1395cc(j)(2)(C)(i)).. These fees cover the cost of screening providers and suppliers and
also fund Medicare program integrity efforts. Act § 1866(j)(2)(C)(iii) (42 U.S.C.

§ 1395cc(j)(2)(C)(iii)). If the payment of the enrollment fee creates a hardship, an
applicant may request an exemption. 42 U.S.C. § 1866(j)(2)(C)(ii) (42 U.S.C.

§ 1395cc(j)(2)(C)(ii)); 42 C.F.R. § 424.514(b).

The PIM provides criteria that may be considered when making a hardship determination.
These factors, although not all inclusive, are: (a) considerable bad debt expenses;

(b) significant amount of charity care/financial assistance furnished to patients;

(c) presence of substantive partnerships (whereby clinical, financial integration are
present) with those who furnish medical care to a disproportionately low-income
population; (d) whether an institutional provider receives considerable amounts of
funding through disproportionate share hospital payments, or (e) whether the provider is
enrolling in a geographic area that is a Presidentially-declared disaster under the Robert
T. Stafford Disaster Relief and Emergency Assistance Act. PIM, ch. 15, § 15.19.1(C)(2).
Under “Criteria for Determination,” the PIM directs that the comprehensive
documentation in support of the request “. . . may include, without limitation, historical
cost reports, recent financial reports such as balance sheets and income statements, cash
flow statements, tax returns, etc.” Jd.

Although the preamble to the final rule relating to the application fee states that hardship
requests “will be considered on a case-by-case basis” (76 Fed. Reg. 5862, 5909 (Feb. 2,
2011)), the final rule also reflects the Secretary’s intention that “exceptions will only be
approved infrequently.” 76 Fed. Reg. at 5955. CMS is not required to present evidence
“contravening the allegations in the [hardship exception] request” or “to investigate the
allegations ina... request.” Dr. S.A. Brooks, DPM, DAB No. 2615 at 17 (2015).
III. Discussion
A. Issue

Whether CMS had a legitimate basis to deny Petitioner a hardship exception from
paying the $532 Medicare enrollment fee for the revalidation application he
submitted on October 21, 2013.

B. Findings of Fact and Conclusions of Law

1. There is good cause to not exclude Petitioner Exhibit 1 because this
information was not available to Petitioner when he submitted his
request for reconsideration.

An applicant may appeal CMS’s determination concerning a hardship exception to an
enrollment application fee in the same manner as an applicant would appeal a denial of
enrollment or a revocation of Medicare billing privileges.? 42 C.F.R. § 424.514(h)(2).
Such appeals must follow the procedures in 42 C.F.R. Part 498. 42 C.F.R. § 405.803(a).
At the levels of appeal above reconsideration, a supplier is precluded from submitting
new evidence absent good cause. 42 C.F.R. §§ 405.803(e), 498.56(e).

CMS objects to Petitioner’s Exhibit 1, arguing that the exhibit constitutes prohibited new
evidence under 42 C.F.R. § 498.56(e). CMS Reply at 3. CMS argues I should not admit
the exhibit because Petitioner has not provided good cause establishing why he did not
provide the evidence at the reconsideration level of review. CMS Reply at 3. CMS
maintains that the documents in the exhibit were likely either in Petitioner’s possession or
accessible to Petitioner. CMS Reply at 3.

Petitioner’s Exhibit 1 is comprised of a one-page copy of a website printout from the
State of Florida showing the credentials of the optician he employs along with a copy of a
W-2 Wage and Tax Statement that shows the wages Petitioner paid to the optician in
2013. When Petitioner submitted his reconsideration request on December 23, 2013, he
included documentation that consisted of income and expense data for both 2012 and
2013 (through December 2013). CMS Ex. 5 at 3-10. However, considering the calendar
year was not yet over, Petitioner has good cause for filing this new evidence because he
would not have had access to the optician’s 2013 W-2 Wage and Tax Statement at the

> Providers and suppliers have appeal rights in hardship exception cases as provided in
“[42 C.F.R.] § 405.874.” 42 C.F.R. § 424.514(h)(2). In 2012, when the U.S.
Department of Health and Human Services replaced the provisions at 42 C.F.R.

§ 405.874 with 42 C.F.R. §§ 405.800-.818, it did not update the cross-reference in 42
C.F.R. § 424.514(h)(2). 77 Fed. Reg. 29,002, 29,016-17 (May 16, 2012). Petitioner’s
appeal rights are now found in 42 C.F.R. § 405.803.
time he submitted his December 23, 2013 reconsideration request. Considering that this
exhibit contains information relating to Petitioner’s expenses for 2013 and that fee
exceptions relate to some financial hardships, I find it relevant, and I admit it finding
Petitioner has shown good cause. See 42 C.F.R. §§ 498.56(e)(2), 498.60(b). Although
part of the one-page exhibit contains some information relating to Petitioner’s optician’s
credentials that were likely available to Petitioner when he submitted his request for
reconsideration, I do not exclude that portion of the exhibit considering its inclusion does
not prejudice CMS.

2. NSC had a legitimate basis to determine Petitioner was not entitled to
an exception to the $532 Medicare enrollment application fee because
a showing of non-profitability alone does not qualify as an applicable
hardship.

According to Petitioner, the number of post-operative eyeglasses that he provides to his
elderly Medicare patients is a small number (less than a few thousand dollars in sales per
year), and his optical business runs at a net loss; however, he continues to operate that
section in order to accommodate and better serve the elderly patients he treats. CMS Ex.
5 at 1-2; P. Br. at 3; P. Sur-reply at 1; Request for Hearing.

Petitioner’s hardship reasons do not comport with the examples that the PIM lists as
acceptable justifications. Petitioner does not specifically maintain that he provides
services to disadvantaged program beneficiaries nor do I find any evidence in the record
to support this. Further, Petitioner does not maintain, nor do I find evidence, that he has
bad debts, that he has had a challenge collecting payment from his patients, that his
patients are disproportionately low-income, or that he furnishes significant charity care.
Instead, Petitioner maintains that he provides the post-operative cataract eyeglasses as an
accommodation to a small number of his elderly patients and that the operation of the
optical section of his business, considering both Medicare reimbursed and non-Medicare
reimbursed expenses, operates at a net loss. CMS Ex. 5 at 2; P. Br. at 3; P. Sur-reply at 1.

A review of the financial documentation Petitioner submitted shows the 2012 and 2013
income and expense figures include expenses for supplies, lab costs, and the salary for
the licensed optician he employs. CMS Ex. 3 at 2-5; CMS Ex. 5 at 3-10; P. Ex. 1. The
financial documentation suggests that for 2012, the optical section’s net sales were less
than $6,000, with a net loss of $16,000. CMS Ex. 3 at 2-4; CMS Ex. 5 at 1-2. In 2013,
the net sales for the optical section of Petitioner’s business were less than $3,000. CMS
Ex. 5 at 1. Petitioner also projects lower net sales trends in the future. CMS Ex. 5 at 1.
According to Petitioner, a fee of hundreds of dollars on top of ongoing losses should
satisfy the requirements of a hardship exception. P. Br. at 3; P. Sur-reply. Petitioner
does not dispute that for 2012 and 2013, Petitioner’s Medicare payments were in excess
of the application fee; however, Petitioner maintains that CMS must instead consider the
optical section’s net profitability. P. Br. at 3; P. Sur-reply.
I note that the financial documentation Petitioner provided is specific to the optical
section of his practice. Petitioner is a licensed optician and operates a full-time optician
practice that is open five days per week. P. Br. at 3; CMS Ex. 3 at 13, 15. Petitioner did
not submit any financial information pertaining to the overall company and indicated that
he does not file a separate tax return for the optical section of his practice. P. Br. at 3.
Petitioner chose not to submit tax returns for his overall company at the initial or
reconsideration levels of review, which might have demonstrated relevant allocations for
charitable care that I could further consider. Instead, Petitioner has only presented
evidence that the optical section of Petitioner’s business was operating at a loss in 2012
and 2013, and even if I were to determine that his assessments were accurate, a showing
of non-profitability for one section of Petitioner’s business, which is sustained for the
convenience of customers, is not sufficient for me to reverse CMS’s determination and
find an applicable fee exception.

IV. Conclusion

I affirm NSC’s reconsidered determination and find that NSC had a legitimate basis to
determine that Petitioner is not entitled to a hardship exception from paying the $532
Medicare enrollment fee for his revalidation application submitted on October 21, 2013.
If Petitioner opts to remain a DMEPOS supplier eligible for reimbursement of his sales to
Medicare beneficiaries, Petitioner must pay the required fee.

/s/
Joseph Grow
Administrative Law Judge

